IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BLAKE MCQUEEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3181

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 19, 2014.

An appeal from an order of the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Blake McQueen, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Jordan v. State, 549 So. 2d 805 (Fla. 1st DCA 1989).

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.